OFFICE       OF    THE    ATTORNEY        GENERAL     OF    TEXAS




I(onor4blo T. II.Trlmbl4, ?lrrt
StOta l3UQOrint4rdOtlt
Au8tllLI, Tcxarn

De4r Slra
                                 lruthc
                                   coun
                                 oi Publie
                                                  A4414tant
                                                  Ui8trWtlon


                         Attornoy Oonenl'8 ?llr O-7522
                         Ret            or
                              TAUtOO8 tO~FOUQOFUUWX
                              teroR~nlmlhi&h48
                              dirtdiot undo, Artla
                                 or 29220, f.
                                                   24cbp01
                              Qortlon8 of 4ohool blrtrlet4
                                                          1 /
                                                      *""-h, '
                                                      292
                                                     A. c. 8.7
                                                                                   \
                                                                                   \




                                                                 o r lr t8b llr h




                                                       QFOUOdUN b7 Vhieh
                                                       lllng vlthln crrt8in             8ohol44tlo
                                                       od for mar81 high           84hool    di8-
                                                                        Q8rt8llM       to   tlm

                                                ma44    or aball oonw    1oN th8n
                                                         Attom    OOMr81'4 OQiZlhJt
 ~3.& ~        1 ,l @ Q7        Of    vhloh    1 8 cttoolmd      h ONt0,    di84U8448       8t
             L 0    hoFit             t0 El'OUQ OF UkQ4X 8Oh401 di8triOt8 to
 form 8 rural hl&h 8ObOO1 dl8t~let.
                         AFti          ?g=4,    t0 the extent tbrt it 18 QWtl-
  Ikant t0   thi8     OQiniOn, 944d8 48 fOllOV4C
I




                          "a-ah           Ow84d              W-t7             inthir            8Ut.
                 rad in      w       OOU8t7   UhtCh          8ti          h4FOUft.I’               b8
                 0--84d,             -        OOUt784hoottFU8t8.8                             8u
                 &we      tin authorit7 to form 001 or Ppn                                      mud
                 hi.@     8CbO1   (U8tFbt8,~~F@pOipl     oOnt&UOU4
                 tCn        8ObO1   di8tPi8t8 bSV* 1.88 thu h&U
                 hudnd     84bOl48tL4 p4&htbll    ud MOpOlSd4nt
                 88bOO1 di8tPiCt8 WV-       1.88 tLvn tV0 h\udl'Sd
                 rrd iv37 84hOlutiO ~QUbtiOIi iOr th8 )ur-
                 QO8. Of l8kbu8          ud  opontlry    runl     high
                 8OhOO18,               BO tbt tb 8OWt7        44&01
                 tXl8t448 M7 WI        @M OF loN   Oom        84?VOl
                 dirt?i4t8   OC Oa4 OI Y)?8 lIhdO~d8lrt 84hOO1




                  QNVldO
                 a8tPl4t8    h8Vb    1448 t-   tV0 handrad     b&
                 ?%r t7    8dO~#tiO                QO~thR            t0 l OQm                      8-1
                                                        -                Or 11oFO 84hOb8tlC
                 '~Oi?:?Or%id4~ti~t                                         "8:;"":   bl;4
                  tVo hundred cud fift7 Or 84W 84hO1                                      tl                w
                  lation upon the 4~~~4~41 at tha board                                       of
                  t-8-8          Of 8aah 8ObOl               dirtriot             8ffoatadI
                                 th@-n               OW     Or     Y)N        CO-              845001
                 di8tFi4t8 Il'4 80 -X44     t0 A 4-a                                      84ti
                 ~f8trlcthV~      SOIL? =Fd     Or IO-                                    8Obb8tiC
                  QOQUhtiOn,             OF   to
                                         48 hd4Q4rd4at       d8tl’iOt
                  hOriB6    tU0 hundred ud flft7,        OC PDm       8-&88ti@
                  Q4JQtiAtiOll,   88 tb,  -84  MJ    b4,   4 bOUd        Of
                  tm8tM8    8h411    b 8l14Ot4d trar      th4   di8triat       4t
                  lW60   ud   8m       hV0 ti MM6OlBt~adWtttFOl
                  of u&o di8triOt      l8 ala-d      u8t11 thm tlJM for
                  th0 D8Xt 4iOOti~ ub q~iiMtiO88        Of tFU8ti88 tOr
                  O-       ad i&?loptit   dbtt'iOt8, 88 pmv1d.d b7 Oaa-
                  enltrv..     . .   (6ador8aor4   oum)

                           ft 84UII) lQQ8Nntt0 Lhi8                           dOQW'tM8t                  th8t Article
    29224   ClO4rlJ      QlVVi44’8  tht OXl7 di8tl’iCt8           m    b4 6FOUQ.d     OC U-
    naxad    to fom   nuCr1  hi@    8ChO1        di8tPi4t8.        WO 4?4 umbl4       to
    CO~8tl.W    unir      w   k   i8httV4          iak8t      Vhhh   VOPld   4Uthl’iM     t&
    l8kbLimAt        Of a lWlW f hi&         8-1         di8tdCt     w    th  6FOUP1~ OF
    4M4X4       Of WF’t   Of 84-1      diltri4t8.           Th4 fr6i8)rtUlU      bV4
    Q?484Fikd         8 Wthd         for tb         fOFMti48             Of   h           ai&h           8OhOO1 di8-
    tri4t8 ud   hW4         li&mt4d    tb grOUp4         OF MlWX4tiOB      Of di8tFiiot8
    for t&t -84           t0 Oy     OI DN     di8tPiat8,     l8 d484Pikd      ti
    dofhed   ti Airt1414     2g%b    ud   @HO,      %t ?OlhV8     tbt    tb   OoWt7
    84b401 tFU8t448      4m   Wit&&      4Ut&rit7       t4 l8kbli8h    4 rUti bluh
HOa.      T.    #.        Trlubla      -   ?a64   3


44h001         dI8triCt             In 4 PethOd       4t TOFI8nC4           Vita      th8    8UthOrit7
granted them in tbs rsld 8tltuts. It 1s our opinion, tharo-
fore, t&t 70u.r qW8tiOO  should be annered in ttw -tire.

                we vi11 polmt  out, &wav4r,                                        that     undrr wtlcler
27424  and 27121, Y. A. c. s., l porthnof8                                            40uon~cho01
diBtriCt  lU7 k  aaoSX4d t0 u1 iUidcQ4ndcnt               44hoo1 dl8triCt, tb8
procedure          and legalIt.     of vhlch   18 fully dl8ou884d  la Attomb
G4~ara.l’8         OQiIliOZl 60. O-6& 8, l cop7 of vhioh ir 8ttaclwd
hereto.           Thu,    it   18 p O88ib    t&lOt8pChi9>n OfOBlXi8tiri(
school         dI8tl’iCt     da8hOd   t0 b4 iDChd4d    in 8 proposed m
hl@       8ChOO1           di8triCt         w     fint      bsi?g    annexed ti lCGOtdOW4 vlth
Article         2742e
                   ud   27h                      to 8 di8triOt, vhich 8Ub84qU4Iltl7
urrder Art1410     29220 Or                    29124 18 earutltukd     8 ?lUWl hi.@ 8ChO1
di8tPICt.   -7,     ti  tht                    IrdIlWCt   WIlUW?,, b4 inClUd4d In 0 QX’4-




                                                                                                  TX
pOa?d nVa1      hi@    l&O01                     dirtrIOt  lP40.

                                TN4tiIIg        thS      8bOVe   8ati8faCtOril7              an8VaC4     Jour
iOqdW#               ve     remin

                                                                    Your8      vat-7      truly

                                                            ATTGRUUY OlUUtRAL OF




                                                            4           Cb8t8!’ %. 01118On
                                                                                            A88i8tOlLt
CE0rbt

                                    .:. 1946